GRAVES, Judge.
Appellant was charged by indictment with the offense of an attempted burglary with the intent of theft; and further, that prior to such an attempt, he was convicted of the offense of felony theft in Cause No. *861SS22-B in the Criminal District Court No. 2 of Dallas County, the final judgment being entered on June 6, 1934; and further, that on June 5, 1942, this same appellant was convicted of the offense of burglary in Cause No. 8291-B in the Criminal District Court No. 2 of Dallas County, both such convictions being final.
There are certain exceptions to the trial court’s charge which we are unable to appraise on account of an absence of the statement of facts. The charge itself seems to be a correct statement of the law as applied to the indictment herein.
The jury found appellant guilty as to the attempted burglary, as well as the 1934 conviction, and also the 1942 conviction, and upon such verdict the court fixed appellant’s punishment at confinement in the state penitentiary for life. See Art. 63, P. C.
Finding no error shown herein, the judgment is affirmed.